Exhibit 10.22

 

LEASE

 

This Lease (this “Lease”) is entered into between Musk Ox Properties, L.P., a
limited partnership organized under Nevada law (“Landlord”) and Outdoor Channel
Holdings, Inc., a Delaware corporation (“Tenant”) as of January 1, 2006.

 

1.             Premises.  Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, upon the terms and conditions set forth herein, that
certain real property, the building and other improvements commonly known as
43445 Business Park Drive, Temecula, CA 92590 (the “Premises”).  The building on
the Premises consists of approximately 32,777 square feet.

 

2.             Term.  The initial term of this Lease (the “Initial Term”) shall
commence on January 1, 2006 (the “Commencement Date”) and end on December 31,
2010, unless this Lease is sooner terminated pursuant to its terms.  After the
Initial Term, provided that Tenant is not then in default, Tenant shall have an
option to renew this Lease (on the same terms and conditions, except as
otherwise specified herein) for an additional period of two (2) to five
(5) years as determined by Tenant in its sole discretion (the “First Option”) by
giving Landlord notice thereof prior to the expiration of the Initial Term, and
if the First Option is exercised, then upon the expiration of the time period
selected by Tenant upon the exercise of the First Option, provided that Tenant
is not then in default, Tenant shall have a second option to renew this Lease
(on the same terms and conditions, except as otherwise specified herein) for an
additional period of two (2) to five (5) years as determined by Tenant in its
sole discretion (the “Second Option”) by giving Landlord notice thereof prior to
the expiration of the time period selected by Tenant upon the exercise of the
First Option.  The Initial Term, as extended in accordance with the First
Option, if exercised, and/or the Second Option, if exercised, is referred to
herein as the “Term.”

 

The First Option and the Second Option granted to Tenant is personal to the
original Tenant named in the first paragraph of this Lease, and cannot be
voluntarily assigned or exercised by any person or entity other than said
original Tenant while the original Tenant is in full and actual possession of
the Premises.  The First Option and the Second Option granted to Tenant are not
assignable, either as a part of an assignment of this Lease or separately or
apart therefrom, and neither the First Option nor the Second Option may be
separated from this Lease in any manner, by reservation or otherwise.
 Notwithstanding the foregoing, any option of any kind granted to Tenant by
Landlord may be assigned or transferred to any subsidiary, affiliate, or the
parent company of the Tenant without the consent of Landlord.

 

3.             Rent.  Tenant shall pay Landlord as rent for the Premises
(“Rent”) for each month during the Term, that respective amount specified on
Schedule 1 per month on the first day of each calendar month during the Term. 
Rent shall be due and payable without any deduction or offset and without prior
notice or demand, and will be made to the same address as notices to be sent
under this Lease.

 

4.             Use; Compliance with Laws; Rules.  Tenant may use the Premises
for any business or commercial use authorized by the City of Temecula.  Tenant
shall promptly observe and comply with all laws with respect to Tenant’s use of
the Premises; provided, however, that Tenant shall not be required to comply
with any laws requiring the construction of alterations in the Premises, unless
due to Tenant’s particular use of the Premises.  Tenant shall not do or permit
anything to be done in, about or with respect to the Premises which would
(a) injure the Premises or (b) vibrate, shake, overload, or impair the efficient
operation of the Premises or the building systems located therein.  Tenant shall
comply with all reasonable rules and regulations promulgated from time to time
by Landlord.

 

5.             Insurance.  Landlord shall obtain and keep in full force and
effect, at Landlord’s sole cost, a policy of “all risk” property insurance
insuring the Premises.  Tenant shall obtain and keep in full force

 

--------------------------------------------------------------------------------


 

and effect, at Tenant’s sole cost, a commercial general liability policy of
insurance protecting Tenant against claims for bodily injury, personal injury
and property damage based upon, involving or arising out of Tenant’s use or
occupancy of the Premises and all areas appurtenant thereto.  Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $2,000,000 per occurrence.  The policy shall include coverage for
liability assumed under this Lease as an “insured contract” for the performance
of Tenant’s indemnity obligations under this Lease, and shall name Landlord as
an additional insured.  In addition, Tenant shall obtain and keep in full force
and effect, at Tenant’s sole cost, a policy of “all risk” property insurance
insuring Tenant’s personal property in the Premises.  Tenant shall deliver
certificates evidencing such insurance to Landlord upon request.  Each such
insurance policy shall be in a form and from an insurance company reasonably
acceptable to Landlord.

 

6.             Taxes.  Landlord shall pay before delinquency all real property
taxes on the Premises.  Tenant shall pay before delinquency all taxes imposed
against Tenant’s personal property.

 

7.             Release and Waiver of Subrogation.  Notwithstanding anything to
the contrary herein, Landlord and Tenant hereby release each other, and their
respective agents, employees, subtenants, and contractors, from all liability
for damage to any property that is caused by or results from a risk which is
actually insured against or which would normally be covered by “all risk”
property insurance, without regard to the negligence or willful misconduct of
the entity so released.

 

8.             Indemnity.  Each party shall defend, indemnify, protect and hold
harmless the other from and against any and all liability, loss, claim, damage
and cost (including reasonable attorneys’ fees) to the extent due to the
negligence or willful misconduct of the indemnifying party or its agents,
employees or contractors or the indemnifying party’s violation of the terms of
this Lease.  This indemnification shall survive the termination of this Lease.

 

9.             Hazardous Materials.  Tenant shall not, without the prior written
consent of Landlord, use, store, transport or dispose of any Hazardous Material
in or about the Premises, except for Hazardous Materials normally used for
janitorial purposes and similar items.  Tenant, at its sole cost, shall comply
with all laws relating to its use of Hazardous Materials.  If Hazardous
Materials stored, used, disposed of, emitted, or released on or about the
Premises by Tenant or its agents, employees or contractors result in
contamination of the Premises or the water or soil thereunder, then Tenant shall
promptly take any and all action necessary to clean up such contamination as
required by law.  Tenant shall indemnify, defend, protect and hold Landlord and
its officers, directors, employees, successors and assigns harmless from and
against, all losses, damages, claims, costs and liabilities, including
reasonable attorneys’ fees and costs, arising out of Tenant’s use, discharge,
disposal, storage, transport, release or emission of Hazardous Materials on or
about the Premises during the Term in violation of applicable law. “Hazardous
Materials” shall mean any material or substance that is now or hereafter
designated by any applicable governmental authority to be, or regulated by any
applicable governmental authority as, radioactive, toxic, hazardous or otherwise
a danger to health, reproduction or the environment.

 

10.           Repairs.  Tenant accepts the Premises in “as is” condition. 
Tenant shall maintain in good order and condition the Premises; provided,
however, that Tenant shall in no event be required to perform any repairs and
maintenance (a) necessitated by the acts or omissions of Landlord or its agents,
employees or invitees, (b) to any of the building systems servicing the Premises
or any structural portions of the Premises, or (c) which could be properly
treated as a capital expenditure under generally accepted accounting principles
as in effect from time to time.  Except for obligations which are Tenant’s
responsibility pursuant to the preceding sentence, Landlord shall maintain the
Premises in good, working order.  Notwithstanding the foregoing, Tenant and
Landlord may mutually agree that certain costs for repairs will be borne by
Tenant.

 

--------------------------------------------------------------------------------


 

11.           Alterations.  No alterations or improvements shall be made to the
Premises without the prior consent of Landlord.  All work performed in
connection with alterations shall comply within all laws and applicable
requirements of insurance carriers and shall be performed in a good and
workmanlike manner by a licensed contractor approved by Landlord.  Tenant shall
keep the Premises free of any liens arising out of work performed by or for
Tenant.  All alterations that cannot be removed without material damage to the
Premises shall be deemed part of the Premises upon installation.  Unless
Landlord waives such right at the time it consents to any alteration, Landlord
shall have the right to require Tenant to remove any alterations it constructs
in or on the Premises upon the termination of this Lease.

 

12.           Services.  Landlord shall provide and pay for water regarding the
Premises.  Tenant shall pay for all other utility services supplied to the
Premises.

 

13.           Damage.  If the Premises are damaged by any peril, Landlord shall
restore the Premises to substantially the same condition as existed immediately
prior to such damage, unless this Lease is terminated by Landlord or Tenant as
set forth below.  Landlord shall have the right to terminate this Lease, which
option may be exercised by delivery to Tenant of a written notice within thirty
(30) days after the date of such damage, in the event that:  (a) the Premises
are damaged by a peril both not covered by the type of insurance Landlord is
required to carry under this Lease and not actually covered by valid and
collectible insurance carried by Landlord to such an extent that the estimated
cost to restore the Premises exceeds five percent (5%) of the then actual
replacement cost thereof (and Tenant does not agree to pay the uninsured
amount); or (b) the damage to the Premises cannot reasonably be restored within
one hundred eighty (180) days.  If the Premises are damaged due to any peril,
Tenant shall be entitled to an abatement of all Rent to the extent of the
interference with Tenant’s use of the Premises occasioned thereby.  If the
damage resulting therefrom cannot be (or is not in fact) repaired within one
hundred eighty (180) days following the occurrence of such event, then Tenant
also shall be entitled to terminate this Lease by delivery of written notice of
termination to Landlord at any time prior to restoration of the Premises.

 

14.           Condemnation.  If all or any part of the Premises is taken by the
exercise of the power of eminent domain or a voluntary transfer in lieu thereof
(a “Condemnation”), this Lease shall terminate as to the part of the Premises
taken.  If the Premises cannot be restored within one hundred eighty days (180)
days of the Condemnation and made reasonably suitable for Tenant’s continued
occupancy, then Tenant shall have the right to terminate this Lease by delivery
of written notice to Landlord within thirty (30) days of such Condemnation.  If
this Lease is not terminated following a Condemnation, Landlord shall make all
repairs and alterations that are reasonably necessary to make the portion of the
Premises not taken a complete architectural unit reasonably suitable for
Tenant’s occupancy, and Rent shall be reduced in proportion to the reduction in
utility to the Premises following the Condemnation.  Tenant shall be entitled to
receive any Condemnation proceeds for the unamortized value of alterations
installed in the Premises at Tenant’s expense, Tenant’s relocation costs and
lost goodwill.  The balance of the award shall be the property of Landlord.

 

15.           Assignment and Subletting.  Tenant may not assign this Lease,
sublet the Premises or permit any use of the Premises by another party other
than its affiliates (collectively, “Transfer”), without the prior written
consent of Landlord, which may not be unreasonably withheld.  An assignment or
transfer by operation of law or otherwise in connection with a merger,
consolidation, reorganization, stock sale or other like transaction shall also
constitute a Transfer requiring Landlord’s consent hereunder.  Landlord’s
consent to one Transfer shall not constitute consent to a subsequent transfer.

 

16.           Default.  Tenant shall be in default of its obligations under this
Lease if any of the following events occur:  (a) Tenant fails to pay any Rent
when due, when such failure continues for ten

 

--------------------------------------------------------------------------------


 

(10) days after written notice from Landlord to Tenant of a delinquency;
(b) Tenant fails to perform any term, covenant or condition of this Lease
(except those requiring payment of Rent) and fails to cure such breach within
thirty (30) days after delivery of a written notice specifying the nature of the
breach; provided, however, that if more than thirty (30) days reasonably are
required to remedy the failure, then Tenant shall not be in default if Tenant
commences the cure within the thirty (30) day period and thereafter diligently
endeavors to complete the cure; (c) Tenant makes a general assignment of its
assets for the benefit of its creditors, including attachment of, execution on,
or the appointment of a custodian or receiver with respect to a substantial part
of Tenant’s property or any property essential to the conduct of its business;
or (d) a petition is filed by or against Tenant under the bankruptcy laws of the
United States or any other debtors’ relief law or statute, unless such petition
is dismissed within sixty (60) days after filing.

 

17.           Remedies.  In the event of any default by Tenant, Landlord shall
have the following remedies, in addition to all other rights and remedies
provided by any law or otherwise provided in this Lease, to which Landlord may
resort cumulatively or in the alternative:

 

a.             Landlord may, at Landlord’s election, keep this Lease in effect
and enforce by an action at law or in equity all of its rights and remedies
under this Lease, including (i) the right to recover the Rent and other sums as
they become due by appropriate legal action, (ii) the right to make payments
required of Tenant or perform Tenant’s obligations and be reimbursed by Tenant
for the cost thereof, and (iii) the remedies of injunctive relief and specific
performance to compel Tenant to perform its obligations under this Lease. 
Landlord shall have the remedy described in California Civil Code Section 1951.4
(landlord may continue lease in effect after tenant’s breach and abandonment and
recover rent as it becomes due, if tenant has the right to sublet or assign,
subject only to reasonable limitations).

 

b.             Landlord may, at Landlord’s election, terminate this Lease by
giving Tenant written notice of termination, in which event this Lease shall
terminate on the date set forth for termination in such notice.  Any such
termination shall not relieve Tenant from its obligation to pay sums then due
Landlord or from any claim against Tenant for damages or Rent previously accrued
or then accruing.  In the event Landlord terminates this Lease, Landlord shall
be entitled, at Landlord’s election, to damages in an amount as permitted under
applicable law, including, without limitation:  (i) the worth at the time of
award of the amount by which the unpaid Rent for the balance of the term after
the time of award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided, computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%); and (ii) any other amount necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease, or which in the ordinary course of things would be likely to
result therefrom.

 

18.           Right to Cure Defaults.  If Tenant fails to pay any sum of money
to Landlord, or fails to perform any other act on its part to be performed
hereunder, then Landlord may, but shall not be obligated to, after passage of
any applicable notice and cure periods (except in the case of an emergency, in
which case no cure period is required), make such payment or perform such act. 
All such sums paid, and all reasonable costs and expenses of performing any such
act, shall be deemed additional Rent payable by Tenant to Landlord upon demand.

 

If Landlord fails to perform any of its obligations under this Lease and (except
in case of an emergency posing an immediate threat to persons or property, in
which case no prior notice shall be required) fails to cure such default within
thirty (30) days after written notice from Tenant specifying the nature of such
default where such default could reasonably be cured within said thirty (30) day
period, or fails to commence such cure within said thirty (30) day period and
thereafter continuously with due diligence prosecute such cure to completion
where such default could not reasonably be cured within said

 

--------------------------------------------------------------------------------


 

thirty (30) day period, then Tenant may, in addition to its other remedies, cure
any default of Landlord and demand reimbursement by Landlord for the cost of
such cure.

 

19.           Surrender; Holdover.  Prior to expiration of this Lease, Tenant
shall remove all of its personal property and shall surrender the Premises to
Landlord broom clean, in the same condition as exists on the Commencement Date,
reasonable wear and tear, alterations that Landlord agrees in writing may be
surrendered, casualty and condemnation, excepted.  If the Premises are not so
surrendered, then Tenant shall be liable to Landlord for all costs incurred by
Landlord in returning the Premises to the required condition.  In the event that
Tenant does not surrender the Premises upon the expiration or earlier
termination of this Lease as required above, Tenant shall indemnify, defend,
protect and hold harmless Landlord from and against all loss, cost, claim,
damage and liability resulting from Tenant’s delay in surrendering the Premises
and pay Landlord holdover rent in an amount equal to one hundred fifty percent
(150%) of the Rent payable under this Lease during the last month of the Term.

 

20.           Estoppel Certificates.  Within ten (10) calendar days after
receipt of written demand by either party, the other party shall execute and
deliver to the requesting party an estoppel certificate (a) certifying that this
Lease is unmodified and in full force and effect or, if modified, the nature of
such modification; (b) acknowledging, to the best of the responding party’s
knowledge, that there are no uncured defaults on the part of the requesting
party; and (c) certifying such other information as is reasonably required by
the requesting party.

 

21.           Subordination.  This Lease is subject and subordinate to all
present and future ground leases, underlying leases, mortgages, deeds of trust
or other encumbrances, and all renewals, modifications and replacements thereof
affecting any portion of the Premises (collectively, the “Mortgages”). 
Notwithstanding the foregoing, Landlord shall obtain a recognition agreement
from the holder of any current Mortgages in form reasonably acceptable to Tenant
and such subordination to future Mortgages shall be conditioned upon Tenant’s
receipt of such a recognition agreement from the holder of the applicable
Mortgage.

 

22.           Landlord’s Right to Enter.  Provided Landlord complies with all of
Tenant’s reasonable security measures, Landlord or its agents may, upon
reasonable notice (except in the case of emergency), enter the Premises at any
reasonable time for the purpose of inspecting the same, supplying any service to
be provided by Landlord to Tenant, making necessary alterations or repairs or
for any other purpose permitted under this Lease.

 

23.           Late Charge.  If Tenant fails to pay to Landlord any amount due
hereunder within five (5) days after the due date, Tenant shall pay Landlord
upon demand a late charge equal to five percent (5%) of the delinquent amount. 
In addition, Tenant shall pay to Landlord interest on all amounts due, at the
rate of prime plus two percent (2%) per annum or the maximum rate allowed by
law, whichever is less, from that date which is five (5) days after the due date
to, and including, the date of the payment.

 


24.           NOTICES.  ANY NOTICE GIVEN UNDER THIS LEASE SHALL BE IN WRITING
AND SHALL BE HAND DELIVERED OR MAILED (BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID), ADDRESSED AS FOLLOWS:  (A) IF TO TENANT:  THE
ADDRESS OF THE PREMISES, ATTN.: CHIEF FINANCIAL OFFICER; AND (B) IF TO
LANDLORD:  THE ADDRESS OF THE PREMISES, ATTN.: PERRY T. MASSIE.  ANY NOTICE
SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN HAND DELIVERED OR, IF MAILED, THREE
(3) BUSINESS DAYS AFTER MAILING.  EITHER PARTY MAY CHANGE ITS ADDRESS FOR
NOTICES BY GIVING THE OTHER PARTY NOTICE OF SUCH CHANGE.


 

25.           Effect of Conveyance.  As used in this Lease, the term “Landlord”
means the owner.  In the event of any assignment or transfer of the Premises by
Landlord, Landlord shall be and hereby is

 

--------------------------------------------------------------------------------


 

entirely relieved of all covenants and obligations of Landlord accruing after
the date of such transfer, and it shall be deemed and construed that any
transferee has assumed and shall carry out all covenants and obligations
thereafter to be performed by Landlord hereunder.

 

26.           Parking.  Tenant shall have the right to use throughout the Term
the parking spaces in the parking lot on the Premises.

 

27.           Signage.  Landlord shall, in Landlord’s reasonable discretion,
upon request by Tenant, permit Tenant to install directory signage and other
signage, in accordance with a design and at a location that is mutually
acceptable to Landlord and Tenant and in accordance with applicable laws,
rules and regulations.

 

28.           Miscellaneous.  This Lease shall in all respects be governed by
and construed in accordance with the laws of the state in which the Premises are
located.  If any term of this Lease is held to be invalid or unenforceable by
any court of competent jurisdiction, then the remainder of this Lease shall
remain in full force and effect to the fullest extent possible under the law,
and shall not be affected or impaired.  This Lease may not be amended except by
the written agreement of all parties hereto.  Time is of the essence with
respect to the performance of every provision of this Lease in which time of
performance is a factor.  Any executed copy of this Lease shall be deemed an
original for all purposes.  This Lease shall, subject to the provisions
regarding assignment and subletting, apply to and bind the respective heirs,
successors, executors, administrators and assigns of Landlord and Tenant.  The
language in all parts of this Lease shall in all cases be construed as a whole
according to its fair meaning, and not strictly for or against either Landlord
or Tenant.  The captions used in this Lease are for convenience only and shall
not be considered in the construction or interpretation of any provision
hereof.  No waiver by either party shall be deemed a waiver of any other
provision hereof or of any subsequent breach of the same or any other
provision.  When a party is required to do something by this Lease, it shall do
so at its sole cost and expense without right of reimbursement from the other
party unless specific provision is made therefor.  If either party brings any
action or legal proceeding with respect to this Lease, the prevailing party
shall be entitled to recover reasonable attorneys’ and experts’ fees and court
costs.  Whenever one party’s consent or approval is required to be given as a
condition to the other party’s right to take any action pursuant to this Lease,
unless another standard is expressly set forth, such consent or approval shall
not be unreasonably withheld or delayed.  This Lease may be executed in
counterparts.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the day first
above written.

 

LANDLORD:

 

TENANT:

 

 

 

Musk Ox Properties, L.P.,

 

Outdoor Channel Holdings, Inc.

 

 

 

By:

/s/ Perry T. Massie

 

By:

/s/ William A. Owen

Name:

Perry T. Massie

 

Name:

William A. Owen

Its:

General Partner

 

Its:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

RENT

 

YEAR

 

MONTHLY RENT

 

2006

 

$

29,105.98

 

2007

 

$

29,979.16

 

2008

 

$

30,878.53

 

2009

 

$

31,804.89

 

2010

 

$

32,759.03

 

2011

 

$

33,741.80

 

2012

 

$

34,754.06

 

2013

 

$

35,796.68

 

2014

 

$

36,870.58

 

2015

 

$

37,976.70

 

2016

 

$

39,116.00

 

2017

 

$

40,289.48

 

2018

 

$

41,498.16

 

2019

 

$

42,743.11

 

2020

 

$

44,025.40

 

 

--------------------------------------------------------------------------------